DETAILED ACTION
1.	Claims 1-26 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8 and 10-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2020/0333944 A1) and further in view of Kim et al. (US 2013/0139109 A1), Han (WO 2021/115373 A1), Brown et al. (US 2008/0195969 A1), and Cazzoli (US 2019/0114921 A1).

Note: the below rejections reference the machine translation of Han (WO 2021/115373 A1) appended to the end of the provided copy of Han. 

In regard to claim 1, Guo discloses a method for generating a desktop of a mobile terminal, comprising (Paragraph 0125): 
generating a window (Fig. 4a and Paragraph 0088 lines 6-8: displaying icon management interface where the icon management interface displays a second window for generating a screen);
moving at least one application icon of at least one desktop from an initial display position to a target display position on the window in response to a second control instruction (Figs. 4b-4c and Paragraph 0092: icon is moved from existing page to the second window); 
generating a target desktop in response to a third control instruction (Paragraph 0113 and Paragraph 0114: icon management ending operation that causes generated screen(s) to be stored).
While Guo teaches the above, they fail to show the includes a preview of a layout of target application icons, and the layout of target application icons comprises a plurality of target display positions; to a target display position of the plurality of target display positions; and according to the layout of the target application icons, as recited in the claims.  Kim teaches desktops and editing desktops similar to that of Guo.  In addition, Kim further teaches 
displaying an object arrangement grid for arranging objects in cells of the grid (Paragraph 0180 lines 4-11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Guo and Kim before him before the effective filing date of the claimed invention, to modify the generating a window; moving at least one application icon of at least one desktop from an initial display position to a target display position on the window in response to a second control instruction; and generating a target desktop in response to a third control instruction taught by Guo to include the displaying an object arrangement grid for arranging objects in cells of the grid of Kim, in order to obtain generating a window, wherein the window includes a preview of a layout of target application icons, and the layout of target application icons comprises a plurality of target display positions; moving at least one application icon of at least one desktop from an initial display position to a target display position of the plurality of target display positions on the window in response to a second control instruction; and generating a target desktop according to the layout of the target application icons in response to a third control instruction.  It would have been advantageous for one to utilize such a combination as to help the user with the arrangement of objects, as suggested by Kim (Paragraph 0180 lines 6-9).  
While the combination of Guo and Kim teaches the above, they fail to show the generating a floating window in response to a first control instruction, wherein the floating window is positioned at a first display level; wherein the at least one desktop is positioned at a second display level different from the first display level, and wherein in response to generating the floating window, a size of at least one desktop does not change, as recited in the claims.  Han teaches desktops and editing desktops similar to that of Guo and Kim.  In addition, Han further teaches 
providing a floating window, in response to a first control instruction, that presents a desktop positioned at a first display level over a desktop positioned at a second display level in order to move the position of icons from the desktop at the second display level to the desktop in the floating window at the first display level, wherein when the floating window is generated, a size of at least one desktop does not change (Fig. 3, Fig. 4, Pg. 5 lines 27-36, and Pg. 7 lines 22-25: input from user is provided to generate a floating window for moving icons from a first desktop to a second desktop. The floating window is generated over a currently displayed desktop without changing the size of the currently displayed desktop as shown in the progression of Fig. 3 to Fig. 4).     
It would have been obvious to one of ordinary skill in the art, having the teachings of Guo, Kim, and Han before him before the effective filing date of the claimed invention, to modify the generating a window, wherein the window includes a preview of a layout of target application icons, and the layout of target application icons comprises a plurality of target display positions; moving at least one application icon of at least one desktop from an initial display position to a target display position of the plurality of target display positions on the window in response to a second control instruction taught by Guo and Kim to include the providing a floating window, in response to a first control instruction, that presents a desktop positioned at a first display level over a desktop positioned at a second display level in order to move the position of icons from the desktop at the second display level to the desktop in the floating window at the first display level, wherein when the floating window is generated, a size of at least one desktop does not change of Han, in order to obtain generating a floating window in response to a first control instruction, wherein the floating window is positioned at a first display level, and the floating window includes a preview of a layout of target application icons, and the layout of target application icons comprises a plurality of target display positions; moving at least one application icon of at least one desktop from an initial display position to a target display position of the plurality of target display positions on the floating window in response to a second control instruction, wherein the at least one desktop is positioned at a second display level different from the first display level; generating a target desktop according to the layout of the target application icons in response to a third control instruction, wherein in response to generating the floating window, a size of at least one desktop does not change.  One would have been motivated to make such a combination as a simple substitution. Simply substituting Guo’s split screen display with the floating window display of Han would reasonably result in a display for moving icons between different desktop layouts. Further, Guo suggests that their interface is not limiting, see at least Par. 0091 lines 1-3, and one skilled in the art would recognize that similar interfaces attempting to accomplish similar methods would be applicable to the methods of Guo.
While the combination of Guo, Kim, and Han teaches the at least one application icon of at least one desktop, the one desktop is positioned at a second display level, the floating window, and Guo further teaches displaying text names with the application icons (Fig. 4a) and Han further teaches application icons overlapped by the floating window (Fig. 4), they fail to show the any of the at least one application icon overlapped by the floating window is displayed as having a dashed box outline on the second display level, and a name of each of the at least one application icon on the second display level is visible through the floating window, as recited in the claims.  Brown teaches a floating window similar to that of the combination of Guo, Kim, and Han.  In addition, Brown further teaches
displaying a window as a transparent window showing objects and text that would otherwise be obscured by the window (Fig. 2B elements 225, 245, and 260, Paragraph 0030 lines 1-8, Paragraph 0037 lines 4-9, Paragraph 0046, Paragraph 0047 lines 1-12, Paragraph 0053, Paragraph 0054 lines 1-3). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Guo, Kim, Han, and Brown before him before the effective filing date of the claimed invention, to modify the at least one application icon of at least one desktop, the one desktop is positioned at a second display level, the floating window, and the application icons overlapped by the floating window taught by the combination of Guo, Kim, and Han to include the displaying a window as a transparent window showing objects and text that would otherwise be obscured by the window of Brown, in order to obtain any of the at least one application icon overlapped by the floating window is displayed on the second display level, and a name of each of the at least one application icon on the second display level is visible through the floating window.  It would have been advantageous for one to utilize such a combination as allowing the user to view content of more than one layer at a time even on displays that are not sufficiently large, as suggested by Brown (Paragraph 0013, Paragraph 0014 lines 5-9, Paragraph 0017 lines 1-3, and Paragraph 0030 lines 1-4).
While the combination of Guo, Kim, Han, and Brown teaches any of the at least one application icon overlapped by the floating window is displayed on the second display level, they fail to show the displayed as having a dashed box outline, as recited in the claims. Cazzoli teaches displaying obscured objects similar to that of Brown.  In addition, Cazzoli further teaches  
displaying objects that would otherwise be obscured by utilizing a dashed outline graphic representation of the obscured object (Paragraph 0037 lines 9-15).
It would have been obvious to one of ordinary skill in the art, having the teachings of Guo, Kim, Han, Brown, and Cazzoli before him before the effective filing date of the claimed invention, to modify the any of the at least one application icon overlapped by the floating window is displayed on the second display level taught by the combination of Guo, Kim, Han, and Brown to include the displaying objects that would otherwise be obscured by utilizing a dashed outline graphic representation of the obscured object of Cazzoli, in order to obtain any of the at least one application icon overlapped by the floating window is displayed as having a dashed box outline on the second display level.  It would have been advantageous for one to utilize such a combination as conveying that an object is obscured from view, as suggested by Cazzoli (Paragraph 0037 lines 9-11).  

In regard to claim 2, the combination of Guo, Kim, Han, Brown, and Cazzoli further discloses wherein a default layout of the plurality of target display positions on the floating window is the same as a layout of a first desktop in the at least one desktop, and a display size of the floating window is scaled down in equal proportion to a display size of the first desktop in the at least one desktop (All cited portions and explanation of Guo, Kim, Han, Brown, and Cazzoli from the rejection of claim 1 are incorporated herein. Further as illustrated in the Figs. of Guo, the screens include a 4 by 4 arrangement of icons and therefore are the same. Further, as shown in the Figs. of both Guo and Han, the (floating) window provides scaled down view of a desktop).  

In regard to claim 3, the combination of Guo, Kim, Han, Brown, and Cazzoli further discloses wherein a default layout manner of the plurality of target display positions on the floating window is the same as a layout manner of a first desktop of a plurality of candidate desktops preset in the mobile terminal, and a display size of the floating window is scaled down in an equal proportion to a display size of the first desktop in the plurality of candidate desktops (All cited portions and explanation of Guo, Kim, Han, Brown, and Cazzoli from the rejection of claim 1 are incorporated herein. Further as illustrated in the Figs. of Guo, the screens include a 4 by 4 arrangement of icons and therefore are the same. Further, as shown in the Figs. of both Guo and Han, the (floating) window provides scaled down view of a desktop).

In regard to claim 4, the combination of Guo, Kim, Han, Brown, and Cazzoli further discloses wherein a default layout of the plurality of target display positions on the floating window is the same as a layout of a user-defined desktop, and a display size of the floating window is scaled down in equal proportion to a display size of the user-defined desktop (All cited portions and explanation of Guo, Kim, Han, Brown, and Cazzoli from the rejection of claim 1 are incorporated herein. Further as illustrated in the Figs. of Guo, the screens include a 4 by 4 arrangement of icons and therefore are the same. Further, as shown in the Figs. of both Guo and Han, the (floating) window provides scaled down view of a desktop).

In regard to claim 5, Guo discloses moving the at least one application icon comprises moving a plurality of application icons (Paragraph 0095).  Accordingly, the combination further teaches wherein moving the at least one application icon from the initial display position to the target display position on the floating window comprises: moving a plurality of application icons displayed on the same desktop from initial display positions to a target display positions of the plurality of target display positions on the floating window. 

In regard to claim 6, Guo discloses wherein moving the at least one application icon comprises moving the at least one application icon displayed by each desktop in a plurality of desktops (Paragraph 0081 lines 1-3, Paragraph 0089, and Paragraph 0102: the user is free to navigate between existing desktops and select icons for moving from any of the available desktops and therefore can move icons displayed on each desktop of a plurality of desktops).  Accordingly, the combination further teaches wherein moving the at least one application icon from the initial display position to the target display position on the floating window comprises: moving the at least one application icon displayed by each desktop in a plurality of desktops from the initial display position to the target display position on the floating window. 

In regard to claim 7, Guo discloses switching among the at least one desktop in response to a fourth control instruction, without changing any display positions or levels of windows (Paragraph 0089: user can flick in respective display areas to change displayed desktops). Accordingly, the combination further teaches switching among the at least one desktop in response to a fourth control instruction; and maintaining a display position and display level of the floating window during the switching among the at least one desktop. 

In regard to claim 8, Han further teaches that the position of the floating window can be moved by dragging (Pg. 7 lines 35-38). Accordingly, the combination further teaches adjusting the floating window from a default display position to a target display position in response to a fifth control instruction.

In regard to claim 10, Han further discloses wherein a depth value corresponding to the first display level is less than the depth value of the second display level in a depth direction of a display screen (Fig. 4: the floating window is above the desktop and therefore at less depth). Accordingly, the combination further teaches wherein a depth value corresponding to the first display level is less than the depth value of the second display level in a depth direction of a display screen.

In regard to claim 11, Guo discloses deleting the at least one application icon on the window in response to a seventh control instruction (Paragraph 0102 lines 7-9: icon can be moved from second area (window) to first area (desktop) thereby deleting the icon from the window). Accordingly, the combination teaches deleting the at least one application icon from the target display location on the floating window in response to a seventh control instruction.

In regard to claim 12, Guo discloses moving the at least one application icon on the window into any desktop in response to an eighth control instruction (Paragraph 0102 lines 7-9: icon can be moved from second area (window) to first area (desktop)). Accordingly, the combination teaches moving the at least one application icon from the target display location on the floating window into any desktop positioned at the second display level in response to an eighth control instruction.

In regard to claim 13, Guo discloses a method for generating a desktop of a mobile terminal, comprising (Paragraph 0125): 
generating a window (Fig. 4a, and Paragraph 0088 lines 6-8: an icon management interface where the icon management interface displays a second window for generating a screen);
moving at least one application icon of at least one desktop from an initial display position in the window to a target display position of the desktop displayed on the mobile terminal in response to a second control instruction (Paragraph 0092 lines 1-3, Paragraph 0102 lines 7-9, and Paragraph 0109: icon is moved from second window to an existing page); 
generating a target desktop in response to a third control instruction (Paragraph 0113 and Paragraph 0114: icon management ending operation that causes generated screen(s) to be stored).
While Guo teaches the above, they fail to show the displays a layout of application icons of at least one desktop on the mobile terminal; and according to the layout of application icons, as recited in the claims.  Kim teaches desktops and editing desktops similar to that of Guo.  In addition, Kim further teaches 
displaying an object arrangement grid for arranging objects in cells of the grid (Paragraph 0180 lines 4-11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Guo and Kim before him before the effective filing date of the claimed invention, to modify the generating a window; moving at least one application icon of at least one desktop from an initial display position in the window to a target display position of a desktop displayed on the mobile terminal in response to a second control instruction; and generating a target desktop in response to a third control instruction taught by Guo to include the displaying an object arrangement grid for arranging objects in cells of the grid of Kim, in order to obtain generating a window, wherein the window displays a layout of application icons of at least one desktop on the mobile terminal; moving at least one application icon of the at least one desktop from an initial display position in the window to a target display position of a desktop displayed on the mobile terminal in response to a second control instruction; and generating a target desktop according to the layout of application icons of the at least one desktop displayed on the mobile terminal in response to a third control instruction.  It would have been advantageous for one to utilize such a combination as to help the user with the arrangement of objects, as suggested by Kim (Paragraph 0180 lines 6-9).  
While the combination of Guo and Kim teaches the above, they fail to show the generating a floating window in response to a first control instruction, wherein the floating window is positioned at a first display level; wherein the at least one desktop is positioned at a second display level different from the first display level, and in response to generating the floating window, a size of at least one desktop does not change, as recited in the claims.  Han teaches desktops and editing desktops similar to that of Guo and Kim.  In addition, Han further teaches 
providing a floating window, in response to a first control instruction, that presents a desktop positioned at a first display level over a desktop positioned at a second display level in order to move the position of icons from the desktop at the second display level to the desktop in the floating window at the first display level, wherein when the floating window is generated, a size of at least one desktop does not change (Fig. 3, Fig. 4, Pg. 5 lines 27-36, and Pg. 7 lines 22-25: input from user is provided to generate a floating window for moving icons from a first desktop to a second desktop. The floating window is generated over a currently displayed desktop without changing the size of the currently displayed desktop as shown in the progression of Fig. 3 to Fig. 4).     
It would have been obvious to one of ordinary skill in the art, having the teachings of Guo, Kim, and Han before him before the effective filing date of the claimed invention, to modify the generating a window, wherein the window displays a layout of application icons of at least one desktop on the mobile terminal; moving at least one application icon of the at least one desktop from an initial display position in the window to a target display position of a desktop displayed on the mobile terminal in response to a second control instruction; and generating a target desktop according to the layout of application icons of the at least one desktop displayed on the mobile terminal in response to a third control instruction taught by Guo and Kim to include the providing a floating window, in response to a first control instruction, that presents a desktop positioned at a first display level over a desktop positioned at a second display level in order to move the position of icons from the desktop at the second display level to the desktop in the floating window at the first display level, wherein when the floating window is generated, a size of at least one desktop does not change of Han, in order to obtain generating a floating window in response to a first control instruction, wherein the floating window is positioned at a first display level and displays a layout of application icons of at least one desktop on the mobile terminal; moving at least one application icon of the at least one desktop from an initial display position in the floating window to a target display position of a desktop displayed on the mobile terminal in response to a second control instruction, wherein the at least one desktop displayed on the mobile terminal is positioned at a second display level different from the first display level; generating a target desktop according to the layout of application icons of the at least one desktop displayed on the mobile terminal in response to a third control instruction; and in response to generating the floating window, a size of at least one desktop does not change.  One would have been motivated to make such a combination as a simple substitution. Simply substituting Guo’s split screen display with the floating window display of Han would reasonably result in a display for moving icons between different desktop layouts. Further, Guo suggests that their interface is not limiting, see at least Par. 0091 lines 1-3, and one skilled in the art would recognize that similar interfaces attempting to accomplish similar methods would be applicable to the methods of Guo.
While the combination of Guo, Kim, and Han teaches the at least one application icon of at least one desktop, the one desktop is positioned at a second display level, the floating window, and Guo further teaches displaying text names with the application icons (Fig. 4a) and Han further teaches application icons overlapped by the floating window (Fig. 4), they fail to show the any of the at least one application icon overlapped by the floating window is displayed as having a dashed box outline on the second display level, and a name of each of the at least one application icon on the second display level is visible through the floating window, as recited in the claims.  Brown teaches a floating window similar to that of the combination of Guo, Kim, and Han.  In addition, Brown further teaches
displaying a window as a transparent window showing objects and text that would otherwise be obscured by the window (Fig. 2B elements 225, 245, and 260, Paragraph 0030 lines 1-8, Paragraph 0037 lines 4-9, Paragraph 0046, Paragraph 0047 lines 1-12, Paragraph 0053, Paragraph 0054 lines 1-3). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Guo, Kim, Han, and Brown before him before the effective filing date of the claimed invention, to modify the at least one application icon of at least one desktop, the one desktop is positioned at a second display level, the floating window, and the application icons overlapped by the floating window taught by the combination of Guo, Kim, and Han to include the displaying a window as a transparent window showing objects and text that would otherwise be obscured by the window of Brown, in order to obtain any of the at least one application icon overlapped by the floating window is displayed on the second display level, and a name of each of the at least one application icon on the second display level is visible through the floating window.  It would have been advantageous for one to utilize such a combination as allowing the user to view content of more than one layer at a time even on displays that are not sufficiently large, as suggested by Brown (Paragraph 0013, Paragraph 0014 lines 5-9, Paragraph 0017 lines 1-3, and Paragraph 0030 lines 1-4).
While the combination of Guo, Kim, Han, and Brown teaches any of the at least one application icon overlapped by the floating window is displayed on the second display level, they fail to show the displayed as having a dashed box outline, as recited in the claims. Cazzoli teaches displaying obscured objects similar to that of Brown.  In addition, Cazzoli further teaches  
displaying objects that would otherwise be obscured by utilizing a dashed outline graphic representation of the obscured object (Paragraph 0037 lines 9-15).
It would have been obvious to one of ordinary skill in the art, having the teachings of Guo, Kim, Han, Brown, and Cazzoli before him before the effective filing date of the claimed invention, to modify the any of the at least one application icon overlapped by the floating window is displayed on the second display level taught by the combination of Guo, Kim, Han, and Brown to include the displaying objects that would otherwise be obscured by utilizing a dashed outline graphic representation of the obscured object of Cazzoli, in order to obtain any of the at least one application icon overlapped by the floating window is displayed as having a dashed box outline on the second display level.  It would have been advantageous for one to utilize such a combination as conveying that an object is obscured from view, as suggested by Cazzoli (Paragraph 0037 lines 9-11).  

In regard to claim 14, the combination of Guo, Kim, Han, Brown, and Cazzoli further discloses wherein a default layout of the target display position of the desktop displayed on the mobile terminal is the same as a layout of a first desktop in the at least one desktop, and the display size of the floating window is scaled down in equal proportion to the display size of the first desktop displayed on the mobile terminal (All cited portions and explanation of Guo, Kim, Han, Brown, and Cazzoli from the rejection of claim 1 are incorporated herein. Further as illustrated in the Figs. of Guo, the screens include a 4 by 4 arrangement of icons and therefore are the same. Further, as shown in the Figs. of both Guo and Han, the (floating) window provides scaled down view of a desktop).  

In regard to claim 15, the combination of Guo, Kim, Han, Brown, and Cazzoli further discloses wherein a default layout manner of the target display position of the desktop displayed on the mobile terminal is the same as a layout manner of a first alternative desktop in a plurality of alternative desktops preset in the mobile terminal, and a display size of the floating window is scaled down in equal proportion to a display size of the desktop displayed on the mobile terminal (All cited portions and explanation of Guo, Kim, Han, Brown, and Cazzoli from the rejection of claim 1 are incorporated herein. Further as illustrated in the Figs. of Guo, the screens include a 4 by 4 arrangement of icons and therefore are the same. Further, as shown in the Figs. of both Guo and Han, the (floating) window provides scaled down view of a desktop).

In regard to claim 16, the combination of Guo, Kim, Han, Brown, and Cazzoli further discloses wherein a default layout of the target display position of the desktop displayed on the mobile terminal is the same as a layout of a user-defined desktop, and a display size of the floating window is scaled down in equal proportion to the display size of the desktop displayed on the mobile terminal (All cited portions and explanation of Guo, Kim, Han, Brown, and Cazzoli from the rejection of claim 1 are incorporated herein. Further as illustrated in the Figs. of Guo, the screens include a 4 by 4 arrangement of icons and therefore are the same. Further, as shown in the Figs. of both Guo and Han, the (floating) window provides scaled down view of a desktop).

In regard to claim 17, Han further discloses wherein a depth value corresponding to the first display level is less than the depth value of the second display level in a depth direction of a display screen of the mobile terminal (Fig. 4: the floating window is above the desktop and therefore at less depth). Accordingly, the combination further teaches wherein a depth value corresponding to the first display level is less than the depth value of the second display level in a depth direction of a display screen.

In regard to claim 18, Guo discloses deleting the at least one application icon on the window in response to a seventh control instruction (Paragraph 0102 lines 7-9: icon can be moved from second area (window) to first area (desktop) thereby deleting the icon from the window). Accordingly, the combination teaches deleting the at least one application icon from the target display location on the floating window in response to a seventh control instruction.

In regard to claim 19, Guo discloses moving the at least one application icon on the window into any desktop in response to an eighth control instruction (Paragraph 0102 lines 7-9: icon can be moved from second area (window) to first area (desktop)). Accordingly, the combination teaches moving the at least one application icon from the target display location on the floating window into any desktop positioned at the second display level in response to an eighth control instruction.

In regard to claim 20, Guo discloses moving the at least one application icon from the target display position of the desktop displayed on the mobile terminal to the window (Paragraph 0102 lines 1-4). Accordingly, the combination teaches moving the at least one application icon from the target display position of the desktop displayed on the mobile terminal to the floating window. 

In regard to claim 21, device claim 21 corresponds generally to method claim 1 and recites similar features in device form and therefore is rejected under the same rationale.

In regard to claim 22, device claim 22 corresponds generally to method claim 13 and recites similar features in device form and therefore is rejected under the same rationale.

In regard to claim 23, Guo discloses a non-transitory computer readable medium, wherein a computer program is stored in the non-transitory computer readable medium, wherein the computer program is configured to execute the method for generating a desktop when running (Paragraph 0125).  Accordingly, the combination teaches a non-volatile storage medium, wherein a computer program is stored in the storage medium, wherein the computer program is configured to execute the method for generating a desktop according to claim 1 when running.

In regard to claim 24, Guo discloses a processor, wherein the processor is configured to run a program, wherein the program is configured to perform the method of generating a desktop when running (Paragraph 0125).  Accordingly, the combination teaches a processor, wherein the processor is configured to run a program, wherein the program is configured to perform the method of generating a desktop as claimed in claim 1 when running.

In regard to claim 25, Guo discloses an electronic device comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to perform the method (Fig. 1). Accordingly, the combination teaches an electronic device comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to perform the method of as claimed in claim 1.

In regard to claim 26, the combination of Guo, Kim, Han, Brown, and Cazzoli further teaches when at least one application icon currently displayed on that at least one desktop is positioned below the floating window a name of at least one application icon and the at least one application icon is visible through the floating window c (All cited portions and explanations of Guo, Kim, Han, Brown, and Cazzoli from the rejection of claim 1 are incorporated herein. Fig. 4b-4c of Guo show the application icons displayed with names. The combination of Guo, Kim, and Han, where a floating window is used, results in a display similar to Fig. 4 of Han where the floating window is displayed above a desktop and where application icons displayed on the desktop can be covered by the floating window. The addition of Brown teaches displaying the floating window transparently showing objects that are below the window. Therefore, the application icons with names of Guo that are covered by the transparent floating window would be visible in view of the combination). 

4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2020/0333944 A1), Kim et al. (US 2013/0139109 A1), Han (WO 2021/115373 A1), Brown et al. (US 2008/0195969 A1), Cazzoli (US 2019/0114921 A1), and further in view of Bae et al. (US 10691291 B2). 

In regard to claim 9, while the combination of Guo, Kim, Han, Brown, and Cazzoli teaches the floating window, they fail to show the adjusting a display size of the floating window in response to a sixth control instruction as recited in the claims.  Bae teaches a floating window similar to that of Han.  In addition, Bae further teaches 
providing input to adjust a display size of a floating window (Fig. 7A and Column 10 lines 46-61).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Guo, Kim, Han, Brown, Cazzoli, and Bae before him before the effective filing date of the claimed invention, to modify the floating window taught by Guo, Kim, Han, Brown, and Cazzoli to include the providing input to adjust a display size of a floating window of Bae, in order to obtain adjusting a display size of the floating window in response to a sixth control instruction.  It would have been advantageous for one to utilize such a combination as allowing the user to customize the interface to suit their needs, as well-known in the state of the art (e.g. adjusting the size of windows is well-known in the state of the art).

Response to Arguments
5.	Applicant's arguments have been fully considered but they are not persuasive.
	It is argued that that combination fails to teach the recited "a name of each of the at least one application icon on the second display level is visible through the floating window." because “assuming arguendo that the combination of Brown and Cazzoli with Guo is proper, one of ordinary skill in the art would understand that the resulting combination, at best, would be to display a dashed visual representation of an object. Therefore, the combination fails to reasonably teach or suggest the recited claim language”.  The examiner respectfully disagrees. 
	Brown teaches that the transparent window shows text that would otherwise be obscured by the window and that the obscured text can be displayed using dashed lines, see at least Fig. 2B element 245 and Par. 0053. As, the icons of Guo have text names, see at least Fig. 4a, one of ordinary skill in the art would understand that the resulting combination would include the text names of the icons. Accordingly, the resulting combination of the applied references would result in any of the at least one application icon overlapped by the floating window is displayed as having a dashed box outline on the second display level, and a name of each of the at least one application icon on the second display level is visible through the floating window, for the detailed reasons presented in the above prior art rejections. Therefore, the combination does teach "a name of each of the at least one application icon on the second display level is visible through the floating window".

 Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/
 Primary Examiner, Art Unit 2173